NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                      STATE OF ARIZONA, Respondent,

                                         v.

               LOUIS JAMES MANGANIELLO, JR., Petitioner.

                          Nos. 1 CA-CR 18-0293 PRPC
                               1 CA-CR 18-0373 PRPC
                                 (Consolidated)
                                FILED 1-10-2019


            Appeal from the Superior Court in Maricopa County
                         Nos. CR2004-023124-001
                              CR2004-022447-001
                The Honorable Warren J. Granville, Judge

                   REVIEW GRANTED; RELIEF DENIED


                                    COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent

Louis James Manganiello, Jr., Eloy
Petitioner
                         STATE v. MANGANIELLO
                           Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Jennifer M. Perkins, Judge Lawrence F. Winthrop and
Judge Jon W. Thompson delivered the decision of the Court.


PER CURIAM:

¶1              Petitioner Louis James Manganiello Jr. seeks review of the
superior court’s order denying his petition for post-conviction relief, filed
pursuant to Arizona Rule of Criminal Procedure 32.1. This is petitioner’s
first petition.

¶2             Absent an abuse of discretion or error of law, this court will
not disturb a superior court’s ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 577 ¶ 19 (2012). It is petitioner’s burden to
show that the superior court abused its discretion by denying the petition
for post-conviction relief. See State v. Poblete, 227 Ariz. 537, 538 ¶ 1 (App.
2011) (petitioner has burden of establishing abuse of discretion on review).

¶3            We have reviewed the record in this matter, the superior
court’s order denying the petition for post-conviction relief, and the petition
for review. We hold that petitioner has not established an abuse of
discretion.

¶4            For the foregoing reasons, we grant review and deny relief.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         2